Nichols, Chief Justice.
The appellant wife filed suit for divorce on the grounds of cruel treatment and prayed for custody of the minor child of the parties, alimony and child support. The trial court issued a temporary order awarding the wife custody, child support and attorney fees. The husband then filed an answer, alleging the marriage was irretrievably broken and that he be awarded custody of the minor child. He also filed a petition to modify the temporary order as respects the custody award. The trial court then modified its temporary order and divided custody between the parties.
The suit then proceeded to a final hearing and order granting both parties a divorce and awarding custody to the father with visitation rights to the appellant.
1. The fourth enumeration of error contends the trial court erred in awarding custody of the minor child of the parties to the defendant father. There is no transcript of the evidence presented to the trial court, and we must assume the court was authorized to find: ". . . that it is to the best interest of said minor child that his custody be placed in the Defendant, Terry Lee Griffin.” See Willadsen v. Willadsen, 230 Ga. 607 (198 SE2d 318) (1973). .
2. The remaining enumerations of error contend the trial court erred in modifying the temporary order granting custody and child support to appellant.
"In a suit for divorce and alimony, where temporary *714alimony is awarded, so long as the litigation is pending the trial judge is authorized to exercise his discretion in continuing his order granting temporary alimony.” Twilley v. Twilley, 195 Ga. 297 (24 SE2d 46) (1943). Since the trial court was authorized to modify the temporary award of custody on motion of the defendant, there is no merit in these enumerations of error.
Submitted July 1, 1977
Decided September 7, 1977
Rehearing denied September 28, 1977.
John N. Crudup, for appellant.
Robert E. Andrews, for appellee.

Judgment affirmed.


All the Justices concur.